Citation Nr: 0515182	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  03-17 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for adenomyosis with endometriosis.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc bulges of the lumbar spine with 
residuals of partial axonal injury to sensory branch of right 
deep peroneal nerve and right sural and superficial peroneal 
somatosensory evoked potential study.

3.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc bulges of the lumbar spine with 
residuals of painful motion of the low back. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1998 to April 
2001. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2002 
by the Department of Veterans Affairs (VA) Regional Offices 
(RO) in Chicago, Illinois.   

In regard to the veteran's claim for an initial rating in 
excess of 30 percent for adenomyosis with endometriosis, the 
May 2002 rating decision on appeal granted an initial rating 
of 10 percent, effective April 14, 2001.  Thereafter, in a 
Decision Review Officer (DRO) decision dated in March 2003 
and issued in connection with the statement of the case, the 
veteran's initial rating for such disability was increased, 
to 30 percent, effective April 14, 2001.  On a claim for an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Since the grant of a 30 
percent rating was not a full grant of the benefit sought on 
appeal, and since the veteran did not withdraw her claim of 
entitlement to an higher initial rating for adenomyosis with 
endometriosis, the matter remains before the Board for 
appellate review.  

The issues of entitlement to an initial rating in excess of 
10 percent for degenerative disc bulges of the lumbar spine 
with residuals of partial axonal injury to sensory branch of 
right deep peroneal nerve and right sural and superficial 
peroneal somatosensory evoked potential study and entitlement 
to an initial rating in excess of 10 percent for degenerative 
disc bulges of the lumbar spine with residuals of painful 
motion of the low back are remanded for additional 
development.  


FINDING OF FACT

Adenomyosis with endometriosis is manifested by subjective 
bowel and bladder complaints, objective evidence of pelvic 
pain and heavy, irregular bleeding not controlled by 
treatment, without laparoscopic evidence of bowel or bladder 
lesions.


CONCLUSION OF LAW

The criteria for entitlement to an initial rating in excess 
of 30 percent for adenomyosis with endometriosis have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.116, Diagnostic Code 7628-7629 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran served on active duty from December 1998 to April 
2001 in the United States Navy.

The May 2002 rating decision on appeal granted service 
connection for adenomyosis with endometriosis and assigned an 
initial rating of 10 percent pursuant to 38 C.F.R. § 4.116, 
Diagnostic Code 7628-7629, effective April 14, 2001.  The 
veteran appealed with respect to the propriety of the 
initially assigned rating.  In a March 2003 DRO decision, 
which was issued in April 2003, an increase, to 30 percent, 
was granted, effective April 14, 2001.  Thereafter, the 
veteran perfected her appeal as to the initially assigned 
disability rating for service-connected adenomyosis with 
endometriosis.

The medical evidence of record consists of VA treatment 
records and VA examination reports dated in December 2001 and 
July 2003.

A July 2001 VA treatment record indicates that the veteran 
had given birth 11 months previously and had been diagnosed 
with adenomyosis 5 months previously.  Additionally, it was 
noted that, also 5 months previously, she had a laparotomy 
revealing cervical engorgement.  A review of systems revealed 
that the veteran had alternating diarrhea and constipation 
for the prior 11 months.  She also had blood in stool seen 
with constipation.  It was noted that the veteran had 
difficulty initiating defecation with both diarrhea and 
constipation.  There was no nausea or vomiting.  The veteran 
had crampy abdominal pain, which she related to adenomyosis.  
She also had urinary frequency (once an hour with large 
volumes), but denied hematuria, dysuria, and nocturia.  The 
veteran had heavy, painful periods following the 
discontinuation of birth control and reported having such 
heavy, painful periods prior to starting birth control.  
Physical examination of the veteran's abdomen in July 2001 
revealed positive bowel sounds.  Such was soft, nontender, 
negative for hepatosplenomegaly, and no masses were palpable.  
Gynecological examination showed no external lesions or 
discharge.  The cervix appeared within normal limits.  There 
was no cervical motion tenderness.  Adnexa was not palpable 
and no masses were palpable.  The assessment was 
endometriosis.  In August 2001, the veteran was advised that 
her Pap smear was normal.  Also, in August 2001, the veteran 
complained of breakthrough bleeding and with menses, had a 
lot of pain.  

At her December 2001 VA examination, by way of history, the 
veteran reported that after the birth of her child in 
September 2000, she had intermittent spotting.  During such 
period of time, she was also having intermittent crampy 
abdominal pain.  Examination at such time showed pelvic 
tenderness with complaints of dyspareunia.  The veteran would 
have abnormal menses with associated crampy abdominal pain.  
The veteran was empirically started on oral contraceptive 
therapy for presumptive endometriosis, but continued to have 
breakthrough bleeding and intermittent abdominal pain several 
times per week.  The veteran was diagnosed with adenomyosis 
and endometriosis with a laparotomy done in approximately 
February 2001.  At that time, there were findings revealing 
uterine engorgement with findings consistent with adenomyosis 
and, as such, the veteran was continued on oral contraceptive 
therapy.  The veteran had normal Pap smears in November 1999 
and August 2001.  She continued to complain of breakthrough 
bleeding and intermittent crampy abdominal pain.  

Upon physical examination, the veteran's abdomen was soft, 
nontender, and nondistended.  There were positive bowel 
sounds and no hepatosplenomegaly.  She had mild tenderness to 
palpation in the right upper quadrant with a negative Murphy 
sign.  There was also mild tenderness to deep palpation in 
the bilateral lower quadrants.  There was no rebound or 
involuntary or voluntary guarding on examination.  There were 
no peritoneal signs present.  The examiner diagnosed 
adenomyosis and endometriosis, currently on oral 
contraceptive therapy.  

In January 2002, VA records show that the veteran's past 
medical history included adenomyosis that was diagnosed with 
laparoscopy.  In January 2003, it was noted that, by 
gynecological history, the veteran had her period, described 
as normal to heavy, every 14 to 60 days for 3 to 14 days at a 
time.  Her last Pap smear was in 2002, which was normal.  It 
was noted that the veteran's last abnormal Pap smear was a 
while ago.  The veteran described her symptoms as stress 
incontinence, vaginal discharge/itching, rash/sores, lower 
abdominal pain, and dyspareunia.  The veteran denied urge 
incontinence  and abnormal bleeding.  Examination of her 
vulva was positive for a pinpoint firm yellow colored lesion 
of the right labia majora near clitoris.  Such was negative 
for erythma and discharge.  Examination of the vagina 
revealed a raised lesion on the floor of the vagina about 1 
centimeter by 1/2 centimeter.  Such was positive for white, 
non-malodorous discharge.  The veteran's cervix was in mid-
position, pink, and smooth.  Such was positive for a lesion 
erythema at 9 o'clock.  It was positive for white discharge 
and negative for cervical motion tenderness.  The veteran's 
uterus was not tender or enlarged.  Her adnexa was tender, 
but not palpable.  The assessment included endometriosis.  

In January 2003, it was recorded that the veteran had 
abnormal uterine bleeding with irregular periods and a 
history of endometriosis with continuous treatment of oral 
contraceptive pills.  The record also reflects that while the 
veteran was on continuous oral contraceptive pills in the 
past, she was not currently using them.  It was noted that 
she had an erythematous flat lesion at 9 o'clock on cervix 
and white discharge.  The cytopathology diagnosis indicated 
that the specimen was satisfactory for evaluation as there 
were endocervical cells present.  Coccobacilli and fungal 
organisms morphologically consistent with Candida species.  
Reactive cellular changes associated with inflammation and 
few cells of low grade squamous intraepithelial lesion/human 
papilloma virus.  Thereafter, the veteran was notified of her 
abnormal Pap smear result. 

In March 2003, the veteran was seen for a Pap smear.  She 
indicated that her previous Pap smears were all negative.  It 
was noted that the veteran had two previous laparoscopies for 
endometriosis, but has had no definitive therapy, having been 
told that the endometriosis lesions were too close to the 
ureter for cautery and refusing medical therapy for fear of 
male change reactions.  Upon examination, the veteran's 
abdomen had no masses or tenderness.  The pelvic examination 
of the veteran's vulva was negative.  Her cervix was clean 
with slight menstrual blood.  The vaginal was clear.  
Bimanual examination was essentially negative.  The uterus 
was free and not enlarged.  There was no tenderness.  Adnexa 
was bilaterally negative for masses or tenderness.   A 
colposcopy showed a white lesion with 1 plus punctuation 
extending from 12 to 5.  Also in March 2003, it was noted 
that the veteran had urinary frequency when supine and a 
sense of incomplete emptying.  

An April 2003 record shows that the veteran had a negative 
colposcopy.  In May 2003, the veteran complained of dark 
brown scant thick menses with last two periods with large 
clots and lower abdominal pain as well as left upper quadrant 
pain at the lowest border of the ribs.  She denied trauma and 
had intermittent swelling.  The veteran had daily stools that 
were unchanged in normal character.  Upon physical 
examination, her abdomen was soft and non-distended.  There 
were positive bowel sounds.  The examination was negative for 
hepatosplenomegaly, masses, nodes, bruit, and thrill.  The 
veteran's abdomen was tender throughout without guarding or 
rebound.  The assessment included menstrual disorder and 
endometriosis.  

At a VA examination in July 2003, it was noted that the 
veteran had fairly severe endometriosis for which laser 
surgery has been unable to be performed as the lesions were 
too close to her ureter.  She also had a history of low-grade 
squamous intraepithelial lesion for which she had a 
colposcopy.  The veteran reported that when she gets her 
periods, she is bed-bound because of the pain.  She takes 
Motrin or Bextra or other anti-inflammatory medications, but 
her primary concern was that she has been trying to get 
pregnant for approximately one year with unprotected regular 
intercourse and has been unable to conceive.  The veteran had 
been told that she would likely have difficulty conceiving, 
as a result of her endometriosis.  The veteran did have a 
three-year-old child and had not sought fertility treatment.  
Her last period was six weeks previously and a pregnancy test 
was negative.  The veteran's periods were very irregular.  
The diagnosis was endometriosis causing difficulty with 
conception.  The examiner noted that the veteran currently 
did not have any pain, but her pain was fairly debilitating 
when she menstruated, causing a severe disability at that 
time.

Compliance with the Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The Board observes that the RO sent the veteran a letter in 
October 2001 in connection with her claim of entitlement to 
service connection for cervical problems.  Following the May 
2002 rating decision granting service connection for 
adenomyosis with endometriosis and assigning an initial 
rating of 10 percent, the veteran submitted a notice of 
disagreement as to the assigned disability evaluation.  In an 
opinion, VA's General Counsel considered the question of 
whether VA must notify a claimant via a VCAA letter of the 
information and evidence necessary to substantiate an issue 
first raised in a notice of disagreement submitted in 
response to VA's notice of its decision on a claim for which 
VA has already notified the claimant of the information and 
evidence necessary to substantiate the claim.  The General 
Counsel held as follows:

Under 38 U.S.C. § 5103(a), VA, upon receipt of a 
complete or substantially complete application, must 
notify the claimant of the information and evidence 
necessary to substantiate the claim for benefits.  Under 
38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take 
development or review action it deems proper under 
applicable regulations and issue a statement of the case 
if the action does not resolve the disagreement either 
by grant of the benefits sought or withdrawal of the 
notice of disagreement.  If, in response to notice of 
its decision on a claim for which VA has already given 
the § 5103 notice, VA receives a notice of disagreement 
that raises a new issue, § 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but § 5103 does not 
require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised 
issue. 

See VAOPGCPREC 8-03 (December 22, 2003).  This General 
Counsel opinion is binding on the Board.  38 U.S.C.A. 
§ 7104(c) (West 2002); 38 C.F.R. § 14.507 (2004).  The Board 
finds that, in the veteran's case, under the holding in 
VAOPGCPREC 8-03, further notice from VA to the veteran is not 
required with regard to her claim for a higher initial rating 
for adenomyosis with endometriosis discussed herein because 
documents issued to the veteran provided notice sufficient to 
enable her to prepare and present argument directly pertinent 
to her appeal.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  As indicated previously, the October 
2001 letter advised the veteran that in order to establish 
entitlement to service connection, the evidence must show a 
current disability and a medical nexus between such and the 
veteran's military service.  However, pertinent to the 
veteran's initial rating claim, the March 2003 statement of 
the case provided her with the rating criteria pertinent to 
endometriosis, found at 38 C.F.R. § 4.116, Diagnostic Code 
7629, and such statement of the case, as well as the 
September 2003 supplemental statement of the case, informed 
her as to the reasons that she did not meet the next highest 
rating.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The October 2001 letter informed the 
veteran that VA would make reasonable efforts to obtain 
evidence necessary to support her claim, to include medical 
records, employment records, and records from other Federal 
agencies.  Such letter also indicated that, if the veteran 
completed, signed, and returned VA Form 21-4142, 
Authorization for Release Information to VA, VA would request 
any private medical records for the veteran.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The October 2001 letter requested that the veteran 
identify any existing medical evidence by providing the name 
and address of the facility where she was treated as well as 
the time frame and the condition for which she was treated.  
The veteran was further informed that if she completed, 
signed, and returned VA Form 21-4142, Authorization and 
Consent to Release Information to VA, VA would attempt to 
obtain her private medical records.  The October 2001 letter 
also indicated that she must provide sufficient identifying 
information about her records and that it was her 
responsibility to ensure that VA receives all requested 
records.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the RO never 
sent a letter specifically requesting that the veteran 
provide any evidence in her possession that pertained to her 
claim (as required by 38 C.F.R. § 3.159 (b)).  Even so, the 
Board finds that the veteran is not prejudiced by such 
failure.  VA has consistently requested the veteran provide 
information regarding her claim.  Therefore, it is determined 
that the veteran is not prejudiced by VA's not specifically 
requesting that she provide any evidence in her possession 
that pertained to her claim.

In short, the RO has informed the veteran of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate her claim, and she has been made aware 
of how VA would assist her in obtaining evidence and 
information.  She has not identified any additional, relevant 
evidence that has not been requested or obtained.  The 
veteran has also been afforded VA examinations for the 
purpose of adjudicating her initial rating claim.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2004).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2004).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  
As such, in accordance with Fenderson, the Board has 
considered the propriety of assigning initial staged ratings 
for the veteran's service-connected disability.  

The veteran is service-connected for adenomyosis with 
endometriosis, evaluated as 30 percent disabling pursuant to 
38 C.F.R. § 4.116, Diagnostic Code 7628-7629.  (38 C.F.R. § 
4.27 provides that hyphenated diagnostic codes are used when 
a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned).  She contends that he has severe pain 
and cramping daily as well as bowel and bladder problems that 
make going to the bathroom painful.  The veteran also argues 
that intercourse is painful and her bleeding is not 
controlled by medication or treatment and has required 
laparoscopy on several occasions.  As such, she claims that 
she is entitled to an initial rating in excess of 30 percent 
for service-connected adenomyosis with endometriosis.

Diagnostic Code 7628 provides that benign neoplasms of the 
gynecological system or breast be rated according to 
impairment in function of the urinary or gynecological 
systems, or skin.  

Therefore, the veteran has been rated under Diagnostic Code 
7629, pertinent to endometriosis, in contemplation of 
impairment in function of her gynecological system.  
Diagnostic Code 7629 provides for the assignment of a 30 
percent rating where there is endometriosis with pelvic pain 
or heavy or irregular bleeding not controlled by treatment.  
A 50 percent rating is assigned where there is endometriosis 
with lesions involving bowel or bladder confirmed by 
laparoscopy, pelvic pain or heavy or irregular bleeding not 
controlled by treatment, and bowel or bladder symptoms.  A 
Note provides that the diagnosis of endometriosis must be 
substantiated by laparoscopy.

For the following reasons, the Board finds that the veteran 
is not entitled to an initial rating in excess of 30 percent 
for adenomyosis with endometriosis.  From a review of the 
record, such service-connected disability is manifested by 
subjective bowel and bladder complaints, objective evidence 
of pelvic pain and heavy, irregular bleeding not controlled 
by treatment, without laparoscopic evidence of bowel or 
bladder lesions.

The medical evidence of record has consistently documented 
the veteran's pelvic or abdominal pain, as well as her heavy, 
irregular periods.  Pertinent to treatment, the evidence 
reflects that the veteran was placed on oral contraceptive 
pills as therapy, but such was discontinued.  Additionally, 
in July 2003, the veteran reported taking Motrin, Bextra, or 
other anti-inflammatory medications.  Also, in March 2003, it 
was recorded that the veteran had no definitive therapy, 
having been told that the endometriosis lesions were too 
close to the ureter for cautery.  As such, the objective 
evidence of record supports a conclusion that the veteran's 
pelvic pain and heavy or irregular bleeding has not been 
controlled by treatment.  Regarding bowel or bladder 
symptoms, the Board observes that, in July 2001, the veteran 
reported alternating diarrhea and constipation, blood in 
stool with constipation, and difficulty initiating defecation 
with diarrhea and constipation.  She also indicated that she 
had urinary frequency (once an hour with large volumes).  In 
January 2002, the veteran complained of stress incontinence, 
but denied urge incontinence.  Also, in March 2003, the 
veteran reported urinary frequency when supine and a sense of 
incomplete emptying.  Despite the veteran's subjective 
complaints of bowel and bladder symptoms, the objective 
evidence of record indicates that the veteran has 
consistently had positive bowel sounds and her abdomen is 
soft, negative for hepatosplenomegaly, and has no palpable 
masses.  Moreover, there is no laparoscopic evidence of bowel 
or bladder lesions.  Specifically, in January 2002, it was 
noted that the veteran had lesions on the right labia, the 
floor of the vagina, and the cervix; however, there is no 
evidence of any bowel or bladder lesions.  As such, the 
veteran is not entitled to an initial rating in excess of 30 
percent for adenomyosis with endometriosis.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim for an initial 
evaluation in excess of 30 percent for adenomyosis with 
endometriosis.  Therefore, the benefit of the doubt doctrine 
is not applicable in the instant appeal.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7.

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2004).  The record does not reflect any 
post-service hospitalizations for the veteran's adenomyosis 
with endometriosis or show that such is unusually manifested.  
Rather, the medical evidence shows that any objective 
manifestations of the veteran's disability are exactly those 
contemplated by the schedular criteria and the current 
medical evidence of record fails to demonstrate any marked 
interference with employment due solely to her adenomyosis 
with endometriosis.  As such, the current medical evidence of 
record shows that any objective manifestations of the 
veteran's disability are exactly those contemplated by the 
schedular criteria and considered in the currently assigned 
evaluation.  In sum, there is no indication in the record 
that the average industrial impairment from the disability 
would be in excess of that contemplated by the assigned 
evaluation.  Therefore, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.


ORDER

An initial rating in excess of 30 percent for adenomyosis 
with endometriosis is denied.


REMAND

?	The issues of entitlement to an initial rating in excess 
of 10 percent for degenerative disc bulges of the lumbar 
spine with residuals of partial axonal injury to sensory 
branch of right deep peroneal nerve and right sural and 
superficial peroneal somatosensory evoked potential 
study and entitlement to an initial rating in excess of 
10 percent for degenerative disc bulges of the lumbar 
spine with residuals of painful motion of the low back 
are remanded for additional notice and development 
consistent with the VCAA. 

Pertinent to the issues being remanded, the veteran claims 
that she has constant pain everyday that restricts her daily 
activities.  She argues that she cannot bend over, sit for a 
prolonged period, or care properly for her young child as a 
result of her back disabilities.  The veteran also states 
that she has extreme pain in her back that radiates down her 
legs and her back, legs, and feet continue to go numb.  As 
such, she contends that she is entitled to initial ratings in 
excess of 10 percent for her service-connected back 
disabilities with nerve involvement and painful motion.

The Board observes that the May 2002 rating decision on 
appeal originally granted service connection for chronic 
lumbosacral pain with radiculopathy of the right lower 
extremity and assigned an initial rating of 20 percent 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293.  Such 
rating decision also granted service connection for a right 
foot condition and assigned an initial noncompensable rating 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8523.  
Thereafter, in the March 2003 DRO decision, issued in 
connection with the statement of the case, the veteran's 
service-connected disabilities were recharacterized as 
degenerative disc bulges of the lumbar spine with residuals 
of partial axonal injury to sensory branch of right deep 
peroneal nerve and right sural and superficial peroneal 
somatosensory evoked potential study, evaluated as 10 percent 
disabling, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 
8521, and degenerative disc bulges of the lumbar spine with 
residuals of painful motion of the low back, evaluated as 10 
percent disabling, pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  As the veteran has consistently demonstrated a 
back disability with radiculopathy or nerve involvement, the 
Board finds that both issues must be remanded for additional 
notice and development consistent with the VCAA. 

VA's Schedule for Rating Disabilities (Rating Schedule), as 
pertains to disabilities of the spine, has been amended twice 
during the pendency of the veteran's claim.  First, 
Diagnostic Code 5293 was amended effective September 23, 
2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  The 
revised diagnostic code provides for the evaluation of 
intervertebral disc syndrome (pre-operatively or post-
operatively) either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Second, effective 
September 26, 2003, the rating criteria for evaluating all 
spine disorders were amended.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003), see also corrections at 69 Fed. Reg. 32, 
449 (June 10, 2004).  The veteran has not been advised of 
these regulatory changes and the RO has not yet considered 
the veteran's appeal under the revised Diagnostic Codes.  
See VAOPGCPREC 7-03, 69 Fed. Reg. 25,179 (November 19, 2003), 
citing to Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
Dudnick v. Brown, 10 Vet. App. 79 (1997).

Additionally, the veteran was last afforded a VA examination 
in December 2001.  As such examination was over three years 
ago and the veteran has stated that her disabilities have 
increased in severity, as well as the changes in criteria 
governing the rating of back disabilities, the Board finds 
that a more contemporary examination is necessary to 
ascertain an accurate disability picture of the veteran's 
service-connected back disabilities with nerve involvement 
and painful motion.  

Accordingly, the case is REMANDED for the following:

1.  The veteran should be notified of the 
revisions of the portions of VA's Rating 
Schedule referable to rating back 
disabilities, see 67 Fed. Reg. 54,345-
54,349 (August 22, 2002) and 68 Fed. Reg. 
51,454-51,458 (August 27, 2003) (to 
include the recent corrections).  

2.  The veteran should be afforded a VA 
examination to determine the severity of 
the veteran's degenerative disc bulges of 
the lumbar spine with residuals of 
partial axonal injury to sensory branch 
of right deep peroneal nerve and right 
sural and superficial peroneal 
somatosensory evoked potential study, 
and, degenerative disc bulges of the 
lumbar spine with residuals of painful 
motion of the low back.  The examiner 
should be provided with the appropriate 
examination worksheets, if any, or other 
methods currently employed to ensure that 
the examiner will address any aspects of 
the revised rating criteria, effective in 
September 2002 and September 2003, which 
need to be specifically addressed by an 
examiner in assessing the impairment 
resulting from the veteran's back 
disorders.  VA should forward the claims 
file to the examiner for review and ask 
the examiner to confirm in his written 
report that he conducted such a review.  

All studies deemed necessary to 
accurately evaluate the veteran's back 
disabilities should be performed, to 
include X-rays and range of motion 
studies in degrees.  

In reporting range of motion, the 
examiner should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.  
The examiner should identify normal 
ranges of back motion and then state the 
veteran's actual passive and active 
ranges of low back motion in degrees.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement, 
and excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

The examiner should specifically identify 
any evidence of neuropathy or other 
neurological deficit associated with the 
veteran's service-connected back 
disabilities.  The examiner should elicit 
history concerning, if any, the frequency 
and duration of incapacitating episodes 
necessitating bed rest and treatment by a 
physician.  

The examiner should describe all 
symptomatology of the veteran's back 
disabilities and all manifestations of 
such.  The rationale for all opinions 
expressed should also be provided.

2.  After completing the above, the 
veteran's initial rating claims regarding 
her back disabilities should be re-
adjudicated based on the entirety of the 
evidence.  The veteran's back 
disabilities should be evaluated under 
all applicable sets of criteria and the 
propriety of staged ratings, pursuant to 
Fenderson v. West, 12 Vet. App. 119 
(1999), should be considered.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, she and 
her representative should be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


